                  Case 1:18-cv-04476-LJL-SLC Document 249The
                                                           Filed 12/04/20
                                                             motion  to seal Page 1 of 247
                                                                             ECF No.   1 is
                                                         GRANTED.

                                                                   The Clerk of Court is respectfully directed to
                                                                   make ECF No. 247 only visible to the
                                                                   Plaintiffs, Defendants and the Court and to
                                                                   close the Motion at ECF No. 248.
        December 2, 2020
                                                                   SO ORDERED                       12/4/2020

        VIA ECF
        The Honorable Sarah L. Cave, U.S.M.J.
        United States District Court, Southern District of New York
        500 Pearl Street, Room 702
        New York, NY 10007

                  Re:      Local 3621, et al v. City of New York, et al; Index No. 18-cv-04476 (LJL)(SLC)

        Your Honor:

                Defendants’ counsel filed this evening as part of their opposition to Plaintiffs’ cross motion
        for a protective order, the very information that Plaintiffs seek a protective order for, namely
        unsubstantiated and irrelevant allegations about the prior disciplinary history of Representative
        Plaintiff Mascol including charges that were ultimately dropped and a confidential stipulation of
        settlement that expressly carves out Captain Mascol’s right to apply for a promotion.

                Upon information and belief, this was done in an effort to prejudice the Court because
        Defendants’ counsel feared she would be foreclosed from doing so if the protective order was
        issued.

                While it is reprehensible that Defendants’ counsel would make these prejudicial and
        irrelevant accusations against Captain Mascol and submit them and a confidential settlement
        agreement in a public filing with the Court, especially given the protections sought in the instant
        motion. The merits of these accusations and their relevance will be addressed in Plaintiffs’ reply.

                In the immediate we simply ask that this response [Dkt. No. 247] be sealed until the
        matter of the protective order is decided by the Court. United States v. Amodeo, 71 F.3d 1044,
        1051 (2d Cir. 1995) (“In determining the weight to be accorded an assertion of a right of privacy,
        courts should first consider the degree to which the subject matter is traditionally considered
        private rather than public.”)


        Respectfully Submitted,

               /s/
        Yetta G. Kurland
85 BROAD STREET
28th FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532

kurland@kurlandgroup.com
KURLANDGROUP.COM
                                                                                                 New York | Washington, D.C.
